DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the 3-14-2022 non-final rejection filed 5-18-2022.

Response to Amendment

3.	Acknowledgment is made of the amendments to the title of the invention, "Vacuum Gauge with an Extended Dynamic Measurement Range".
Acknowledgment is made of the amendments to claims 1, 3, 5,7 & 8-12 and cancellation of claim 13.
Acknowledgement is made of the amendment(s) to the specification.

	Allowable Subject Matter

4.	Claims 1, 3,5,7-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 


The cited pertinent art of record does not anticipate nor render obvious an extended range vacuum gauge wherein for a vacuum level from ambient to low vacuum level of 50 torr, thermal conductivity measurement from a first and a second thermistors plays a major role, wherein heating power is applied to the first thermistor and the second thermistor with two different constant power level respectively an applied voltage on the thermistor is a direct measurement to the vacuum level: wherein for vacuum level from 50 torr, to mid -10^8  torrs thermal conductivity measurement and thermal convection rate measurement are combined together to perform operation. wherein a time-of-flight mode that a-modulated heat-wave is applied to the first thermistor and an elapsed time of the heat-wave recorded at the second thermistor is a direct measurement for the thermal convention rate: wherein for ultra-high vacuum level vacuum measurement is realized by a measurement of thermal radiation which is performed by the third thermistor and the thermopile wherein the thermopile issued to measurement the emissivity of the heater third thermistor. 2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856